USCA4 Appeal: 22-6215      Doc: 7         Filed: 07/26/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6215


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CHRISTOPHER RAY-BRYAN ROGERS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Mary G. Lewis, District Judge. (4:14-cr-00028-MGL-1)


        Submitted: July 21, 2022                                              Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Christopher Ray-Bryan Rogers, Appellant Pro Se. Leesa Washington, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6215      Doc: 7         Filed: 07/26/2022     Pg: 2 of 2




        PER CURIAM:

               Christopher Ray-Bryan Rogers appeals the district court’s order denying Rogers’

        motion to withdraw his guilty plea. We have reviewed the record and find no reversible

        error. Accordingly, we affirm for the reasons stated by the district court. United States v.

        Rogers, No. 4:14-cr-00028-MGL-1 (D.S.C. Jan. 20, 2022).              We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2